DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
 
Response to Amendment/Arguments
	Claims 8, 14, and 16-20 have been amended.  Claim 21 has been cancelled.  Claim 13 has been cancelled.  Claims 8, 10, 12, and 14-21 are pending and under examination.
Applicant's arguments, see middle p. 5, filed 28 February 2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of 2 December 2021 have been withdrawn. 

Applicant's arguments filed 28 February 2022, with respect to the rejection of claims 8, 10, 12, 15, and 20 under 35 U.S.C. 103 over Elwert et al. have been fully considered but are not persuasive.

Applicant argues (upper p. 7) that "Elwert does not disclose, teach, or suggest a range between lower and higher MnO concentrations.  Rather, Elwert teaches three individual slag compositions, shown in separate columns of Table 2, named 'Current slag', 'High aluminum slag' and 'High manganese slag', of which the first two have a very low, and the last one a very high MnO-content.  Elwert recognizes that slight operational changes can affect slag composition.  See section 6.  Thus, there is no reason to believe that Elwert understood or appreciated how to modify the process to produce a slag having composition ranges bounded by the upper and lower values shown for the three distinct samples described in the publication.  As such, Applicant asserts that Elwert does not teach slag composition ranges but rather three distinct examples of slag compositions."
The Examiner responds that while the Elwert reference teaches three individual slag compositions and does not expressly state a range for the components, such disclosure suggests to one of ordinary skill in the are a workable range of components in the slag from these three individual slags.  

Applicant argues (middle p. 7) that "the Office points to Elwert's statement about a maximum of 9.5% of MnO2 in the slag for procedural reasons.  See, p.165, right column.  In fact, a person having ordinary skill in the art would understand this statement of Elwert to be incorrect from a technical standpoint.  For example, the additional experiments submitted by applicant with declarations during prosecution show that when keeping all reaction conditions constant and successively increasing the amount of batteries via the feed, the MnO-content of the slag logically & inevitably also increases.  Consequently, the MnO-content in the slag could (and would) rise above 7.7% (corresponding to 9.5 wt.% MnO2) by just adding more batteries.  Accordingly, the 'maximum' described by Elwert is scientifically unclear (and not supported) and would not be understood by the skilled artisan as being scientifically accurate."
The Examiner responds that even if the process of Elwert may be used to produce slags with higher MnO content, this fact still supports the observation of Elwert suggesting a workable range of slags from the Umicore process by manipulation of the feed composition.

Subsequent arguments on p. 8-11 of the response files 28 February 2022 relate to claim 21 and its dependents, which have been withdrawn via election by original presentation for the reasons outlined below.

Election/Restrictions
Newly submitted claim 21 is directed to an invention that lacks unity with the invention originally claimed for the following reasons:
The scope of the slag composition in claim 21 has been expanded beyond that of claim 8, notably in regards to the Li2O being present in an amount of "at least 8 wt %" and "the content of Co in the slag is less than 1 wt % of the total slag composition".  Thus, the scope of the slag in claim 21 is broader than the slag recited in claim 8, and in fact is different in scope compared to the slag presented in original claim 8 which possessed Li2O in an amount of 3-20 wt%.
The common technical feature of the inventions of independent claims 8 and 21 is the slag recited in claim 8.  However, this common technical feature is not a special technical feature over the prior art as it has been shown (see the rejection of claim 8 below) to be obvious from the prior art.  Therefore, claims 8 and 21 lack unity of invention because the common technical feature of the claims has been shown not to be a special technical feature.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21, 14, and 16-19 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 10, 12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elwert et al. in "Phase Composition of High Lithium Slags from the Recycling of Lithium Ion Batteries" (2012) in view of Verhaeghe et al. in "Valorisation of battery recycling slags" (2011).
Regarding claim 8, Elwert et al. disclose Li2O-bearing metallurgical slags made from lithium-containing batteries (p. 165, left column, last paragraph) that comprises (in wt%) 8.29-11.04% Li2O, 0.16-9.52% MnO2, 33.57-47.37% Al2O3, 16.08-29.42% CaO, 12.81-21.25% SiO2, and 0.17-1.27% of CoO (Table 2, p. 166, right column).  In terms of the cobalt portion of CoO only, this range is approximately 0.13-1 wt%.  Elwert et al. differs from the instant claim because the manganese oxide content disclosed in the slags tested by Elwert et al. is disclosed to be manganese(IV) oxide, also known as manganese dioxide or MnO2, while the claim is directed to manganese(II) oxide, also known as manganese monoxide or MnO.  However, the presence of any compound in the slag is solely dependent on the batteries and slag formers used to manufacture the slag as evidenced by the furnace inputs disclosed in Table 1 (p. 165, right column).  The "Hi Mn" slag is formed from lithium ion batteries comprising LiCoO cathodes and second generation lithium ion batteries comprising LiMnO cathodes while the "Hi Al" and "Current" slags are formed using LiCoO; all slags contained NiMH batteries and slag formers.  MnO content in the slag is dependent on the batteries input into the smelting process (p. 164, right column, fifth full paragraph).  A maximum of 9.5 wt% of MnO2 can occur in the slag (p. 165, right column, second full paragraph).  Thus, if substituted for a feed comprising Mn(II)-based batteries, which would result in the formation of MnO as opposed to MnO2, then the maximum amount of MnO that would occur in the slag is approximately 7.7 wt%.
Verhaeghe et al. teach that for a similar Umicore battery recycling process that "[t]he slag produced during the recycling of rechargeable batteries contains…manganese oxide (MnO)…" (middle p. 369).  This suggests to one of ordinary skill in the art that the feed contained batteries with Mn(II) batteries.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the instant application to substitute the batteries used in the feed of the process of Elwert et al. with one containing Mn(II)-containing batteries as suggested in Verhaeghe et al.; this is a simple substitution of one known element (the feed of Elwert with Mn(IV) batteries) for another (the feed of Verhaeghe with Mn(II) batteries) to obtain predictable results (formation of a slag).  Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists; see MPEP 2144.05(I).
Regarding claim 10, the disclosed range of 12.81-21.25% SiO2 continues to substantially overlap with the instantly claimed range of 15-25% SiO2.
Regarding claim 12, the sum of Al2O3, SiO2, CaO, MnO, and Li2O from the disclosed ranges of Elwert et al. continue to overlap with the instantly claimed range wherein the sum of Al2O3, SiO2, CaO, MnO, and Li2O concentrations is higher than 80%.  The sum of these components in the "Current" sample is 89%, in the "Hi Mn" sample is 96%, and in the "Hi Al" sample is 93%.  In general, the sum of the ranges of these components disclosed by Elwert et al. range from 70% to greater than 95%.
Regarding claims 15 and 20, the narrowed compositional ranges continue to substantially overlap with the recited ranges in Elwert et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached on 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738